SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 CASPIAN SERVICES, INC. (Exact name of registrant as specified in its charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials: oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: CASPIAN SERVICES, INC. 2319 Foothill Boulevard Suite 160 Salt Lake City, Utah 84109 NOTICE OF SPECIAL MEETING IN LIEU OF THE 2013ANNUAL MEETING OF SHAREHOLDERS Notice is hereby given that a Special Meeting in Lieu of the 2013 Annual Meeting of Shareholders (the “Meeting”) of Caspian Services, Inc., (the “Company”) will be held on April 30, 2013 at 11:00 a.m., local time, at the Company’s U.S. office located at 2319 Foothill Boulevard, Suite 160, Salt Lake City, Utah, 84109 for the following purposes: 1. To elect five directors to the Company’s board of directors for the ensuing year and until their successors are elected and qualified; 2. To approve and adopt an amendment to our Articles of Incorporation to increase our authorized common stock, par value $0.001, from 150,000,000 to 500,000,000 shares; 3. To ratify the Company’s Bylaws, (as Amended through March 11, 2013); 4. To ratify adoption of the Caspian Services, Inc., 2008 Equity Compensation Plan; 5. To provide an advisory approval of the compensation of our named executive officers; 6. To indicate a preference on the frequency of the advisory vote to approve the compensation of our named executive officers; 7. To ratify the selection of Hansen, Barnett & Maxwell, P.C, as our independent registered public accounting firm for our fiscal year ending September 30, 2013; 8. To adjourn the Meeting to a later date, if necessary or appropriate, to allow for the solicitation of additional proxies in favor of the proposal to approvethe increase in the Company’s authorized common stock,as described above, if there are insufficient votes to approve such;and 9. To transact any other business as may properly come before the meeting or at any adjournment thereof. All of our shareholders are cordially invited to attend the Meeting in person. Proof of ownership of Company common stock, as well as a form of personal photo identification, must be presented in order to be admitted to the Meeting.If you are a shareholder of record, you will need to provide your name and present your personal photo identification at the registration table at the Meeting.The Company representative must verify that you were a shareholder of record on the March 22, 2013 record date before admitting you to the Meeting.If your shares are held in the name of a broker, bank or other holder of record, you must bring a legal proxy from the institution that holds your shares indicating that you were the beneficial owner of shares of our common stock on the March 22, 2013 record date.Only one representative per shareholder will be admitted to the Meeting (regardless of the number of shares held by the shareholder). No cameras, recording equipment, electronic devices, large bags, briefcases or packages will be permitted in the Meeting. Whether or not you expect to attend the Meeting, your proxy vote is important.To assure your representation at the Meeting, please sign and date the enclosed proxy card and return it promptly in the enclosed envelope, which requires no additional postage if mailed in the United States.Should you receive more than one proxy because your shares are registered in different names or addresses, each proxy should be signed and returned to assure that all your shares will be voted.If you are a shareholder of record you may revoke your proxy at any time prior to the meeting.If you attend the meeting and vote by ballot, your proxy will be revoked automatically and only your vote at the Meeting will be counted. YOUR VOTE IS IMPORTANT.IF YOU ARE UNABLE TO BE PRESENT PERSONALLY, PLEASE MARK, SIGN AND DATE THE ENCLOSED PROXY, WHICH IS BEING SOLICITED BY THE BOARD OF DIRECTORS, AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE CASPIAN SERVICES, INC. SPECIAL MEETING IN LIEU OF THE 2
